Citation Nr: 1449379	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1979 to January 1999.  The Veteran died in June 2010.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of this matter is with the RO Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran died in June 2010 and the cause of death listed on the death certificate was blunt force trauma to the head. 

2.  At the time of the Veteran's death, service connection was established for hypertension, hemorrhoids, residuals from a second degree burn to the face, and residuals from a second degree burn to the right hand. 

4.  While hypertension was noted on an autopsy report, the competent evidence of record is against a finding that hypertension was the immediate or underlying cause of the Veteran's death or contributed substantially or materially to the cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was notified of the required information in letters dated in October 2010 and September 2012. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion with respect to the claim on appeal. 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appellant contends that while the Veteran's death was the result of his head injury, his service connected hypertension contributed to the cause of death.

The Board must consider the pertinent evidence in light of the governing legal authority to determine whether, for purposes of establishing entitlement to service connection for the cause of the Veteran's death, a medical relationship between any cause of the Veteran's death and service is established. 

To establish entitlement to service connection for the cause of a Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death.  Rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2014). 

A June 2010 autopsy report's final diagnosis was blunt force injury of the head, although the Veteran's reported medical history included hypertension with medication noncompliance since 2006 and daily alcohol consumption.  The cause of the Veteran's death on the June 2010 death certificate was blunt force trauma to the head.  The coroner later confirmed in a letter that the Veteran's cause of death was blunt force injury to the head.

In June 2011, a VA medical opinion was obtained in which, following a review of the claims file, a VA physician opined that was less likely as not (less than 50 percent) that the Veteran's death was caused by or a result of service-connected hypertension, hemorrhoids, or residuals from second degree burns.  The physician opined that a great preponderance of evidence pointed to the medical conclusion that the Veteran died as a result of an assault and injury incurred during that assault.  The physician noted that there was no current medical evidence to link the Veteran's death with the service-connected disabilities.

The Board finds that the preponderance of the evidence is against a finding that a service-connected disability caused or contributed materially in producing or accelerating the Veteran's demise and the Veteran's cause of death was not due to disease or injury that was incurred in or aggravated by active service.  The only medical opinion of record directly addressing the facts of this case is that provided by a June 2011 VA physician, which weighs against the claim.  The VA medical opinion was based on a review of the claims file, addressed pertinent clinical evidence of record, and was supported by rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993).  Significantly, there is no contrary competent opinion of record regarding the cause of the Veteran's death.  The autopsy report also found that the cause of death was blunt force trauma to the head.

In adjudicating this claim, the Board has considered the assertions advanced by the appellant and by representative.  However, none of the evidence provides a basis for allowance of the claim.  This claim turns on the matter of whether disability resulting in the Veteran's death was medically related to service, a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  The Board acknowledges that case law enables the claimant to speak as to questions of diagnosis and even etiology in some cases involving lay observable factors, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the matter at issue is a medically complex matter.  Therefore, the appellant, as a lay person, is not competent to provide an opinion that the Veteran's hypertension or any other service-connected disability caused or materially contributed to his death due to blunt force injury to the head. 

The appellant urges the Board to come to a medical conclusion that the Veteran's hypertension caused or materially contributed to cause his eventual death from blunt force injury to the head.  However, the Board is not competent to make any inferences as to medical etiology without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the medical evidence is against a finding that a disease that was incurred in or aggravated by active service caused or materially contributed to the Veteran's death.  The competent medical opinion of record is against the claim.

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


